*793
ORDER

PER CURIAM.
Margaret C. Poth and Daniel S. Poth (“Petitioners”) appeal from the trial court’s judgment granting Gregory E. Poth’s Motion to Dismiss Petitioners motion to “Determine Amounts Due from [Gregory E. Poth].”
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court’s judgment was supported by substantial evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the general principles of law. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).